IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00066-CV

MCDONALD'S RESTAURANTS OF TEXAS,
INC., MCDONALD'S USA, LLC, AND
MCDONALD'S CORPORATION,
                                                        Appellants
v.

WILLIAM PAUL CRISP, JR. AND J. NICOLE
CRISP, INDIVIDUALLY AND AS REPRESENTATIVES
OF THE ESTATE OF LAUREN BAILEY CRISP
AND DENISE WHITAKER, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE OF
DENTON JAMES WARD,
                                      Appellees


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 12-003034-CV-361


                                    ORDER


      The reporter’s record in this appeal was originally due in March of 2015. After

abating the appeal so that the trial court could determine a date certain by when the

reporter’s record would be filed, the reporter’s record was filed with this Court on
November 24, 2015. It has come to our attention, however, that the reporter’s record is

incomplete in that it does not include a transcription of the voir dire proceedings. 1

        Accordingly, it is ORDERED that Felix Thompson, the now-retired official court

reporter for the 361st District Court, complete and file a supplemental reporter’s record

containing a transcription of the voir dire proceedings in the underlying case within 30

days from the date of this order.

        It is further ORDERED that appellant’s briefing schedule will not begin to run

until the supplemental reporter’s record is filed.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Supplemental record ordered
Order issued and filed December 23, 2015




1Appellant also contends that we do not have Volume 2 of the reporter’s record in our electronic filing
system. We have checked the system and Volume 2 is included in the filed reporter’s record.

McDonald's Restaurants of Texas, Inc. v. Crisp                                                  Page 2